Name: Commission Regulation (EC) No 2028/2003 of 18 November 2003 derogating from Regulation (EC) No 2375/2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  cooperation policy;  plant product
 Date Published: nan

 Avis juridique important|32003R2028Commission Regulation (EC) No 2028/2003 of 18 November 2003 derogating from Regulation (EC) No 2375/2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries Official Journal L 301 , 19/11/2003 P. 0003 - 0004Commission Regulation (EC) No 2028/2003of 18 November 2003derogating from Regulation (EC) No 2375/2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2), and in particular Article 12(1) thereof,Having regard to Council Decision 2003/253/EC of 19 December 2002 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Canada pursuant to Article XXVIII of GATT 1994 for the modification of concessions with respect to cereals provided for in EC Schedule CXL annexed to the GATT 1994(3), and in particular Article 2 thereof,Having regard to Council Decision 2003/254/EC of 19 December 2002 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United States of America relating to the modification of concessions with respect to cereals provided for in EC Schedule CXL to the GATT 1994(4), and in particular Article 2 thereof,Whereas:(1) Commission Regulation (EC) No 2375/2002(5), as last amended by Regulation (EC) No 1111/2003(6), opens and provides for the administration of a Community tariff quota for poor- and medium-quality common wheat from third countries. Article 3(1) of that Regulation lays down that the annual import quota of 2981600 tonnes is to be divided into three subquotas: 572000 tonnes for the United States, 38000 tonnes for Canada and 2371600 tonnes for other third countries.(2) Since the beginning of the third quarter of 2003, the take-up of subquota III, covering most imports of poor- and medium-quality wheat onto the Community market, has slowed down considerably compared with the beginning of 2003. This is because of a large fall in Russian and Ukrainian cereal exports following very large falls in production during the 2003/04 marketing year.(3) In addition, following the return to normal wheat production levels in Canada and the United States, those two countries have become more competitive on the Community market at the beginning of the 2003/04 marketing year. Subquota II has now been used up and, on the basis of the principal international price quotations, subquota I will also probably be fully used up by the end of 2003.(4) On the internal market, Community production of common wheat has also fallen by around 10 million tonnes compared with the previous marketing year and this cannot be offset by other forage cereals. This situation is causing tensions on the wheat market, particularly as regards animal feed.(5) Under these circumstances, in order to ensure full use of all the subquotas, a derogation should be made from Article 3(1) of Regulation (EC) No 2375/2002 to make subquota III available to all third countries until the end of the first year of application of the tariff quota arrangements. There will be no need to require the presentation of a certificate of origin for that subquota.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. Notwithstanding Article 3(1)(c) of Regulation (EC) No 2375/2002, subquota III shall be available to all third countries.2. Article 11 of Regulation (EC) No 2375/2002 shall not apply to imports of common wheat under subquota III.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply until 31 December 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 November 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 95, 11.4.2003, p. 36.(4) OJ L 95, 11.4.2003, p. 40.(5) OJ L 358, 31.12.2002, p. 88.(6) OJ L 158, 26.6.2003, p. 21.